While I agree with the majority insofar as a general affirmance of the trial court's granting of a new trial, I respectfully dissent from the majority's decision relating to the issue of prejudgment interest. *Page 224 
The majority appears to conclude either that R.C. 1343.03(A) controls appellant's rights to prejudgment interest (and not R.C. 1343.03[C]) or that as a consequence of the claim of appellant being one for underinsured coverage, the denial of appellant's bad faith claim precludes consideration of prejudgment interest.
The action here arises from a tort, the negligence of a motorist. The action is influenced procedurally by contract because of the underinsured coverage and the limits of liability as set forth in the contract of insurance. However, appellant's claim is for damages, and pending the claim and an ultimate determination of appellee's liability, there is an implicit requirement of a good faith effort to settle, pursuant to R.C.1343.03(C). This duty is not simply incumbent upon an insurance company but is also required of a party seeking redress. The fact that plaintiff failed in a direct action for bad faith, however, does not preclude consideration of the claim for prejudgment interest. The actions are different in nature and are governed by different procedures. Bad faith is an independent civil action against a corporate defendant and governed by related insurance law. Prejudgment interest, at least the type contemplated by R.C. 1343.03(C), is an ancillary claim, without any existence on its own if unaccompanied by judgment arising from an action in tort. Thus, one could easily fail to have a meritorious bad faith claim against an insurance company but, depending upon the conduct of counsel pending litigation, have a fully cognizable claim for prejudgment interest under the statute if a judgment is obtained in the underlying tort case.
In this case, the appellant, upon securing a judgment, should not be precluded from a claim for prejudgment interest pursuant to R.C. 1343.03(C). This does not mean that the trial court should award the prejudgment interest, but only that it should consider the merits of the claim by the prevailing party. This case is not governed by Royal Elec. Constr. Corp. v. Ohio StateUniv. (1995), 73 Ohio St.3d 110, 652 N.E.2d 687, and does not involve prejudgment interest associated with liquidated and unliquidated claims. Prejudgment interest, pursuant to R.C.1343.03(C) is payable, if at all, upon an award by the trial court and is payable retroactively to the date the cause of action accrued. I would therefore reverse the trial court's decision denying consideration of prejudgment interest in this case. *Page 225